06/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0163



                             No. DA 21-0163

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

LUIS MARTINEZ MONTOYA,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 16, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 16 2021